 330 NLRB No. 81NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Carman Contracting Company and Maurice Harris.Case 14ŒCAŒ25582November 16, 1999DECISION AND ORDERBY CHAIRMAN TRUESDALE AND MEMBERS FOX ANDLIEBMANUpon a charge filed by the Charging Party on May 20,1999, and an amended charge filed on August 25, 1999,the General Counsel of the National Labor RelationsBoard issued a complaint on August 30, 1999, againstCarman Contracting Company, the Respondent, allegingthat it has violated Section 8(a)(1) and (3) of the NationalLabor Relations Act.  Although properly served copies of
the charge, the amended charge, and the complaint, the
Respondent failed to file an answer.On October 7, 1999, the General Counsel filed a Mo-tion for Summary Judgment with the Board.  On October8, 1999, the Board issued an order transferring the pro-ceeding to the Board and a Notice to Show Cause whythe motion should not be granted.  The Respondent filed
no response.  The allegations in the motion are thereforeundisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board™s Rules andRegulations provide that the allegations in the complaintshall be deemed admitted if an answer is not filed within
14 days from service of the complaint, unless good cause
is shown.  In addition, the complaint affirmatively notes
that unless an answer is filed within 14 days of service,
all the allegations in the complaint will be consideredadmitted.  Further, the undisputed allegations in the Mo-tion for Summary Judgment disclose that the Region, byletter dated September 22, 1999, notified the Respondent
that unless an answer were received by September 29,
1999, a Motion for Summary Judgment would be filed.In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel™s Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI. JURISDICTIONAt all material times, the Respondent, a corporation,with an office and place of business in Alton, Illinois, hasbeen engaged in the construction industry as a hauling
and resurfacing contractor.  During the 12-month periodpreceding issuance of the complaint, the Respondent, inconducting its business operations, provided services inexcess of $50,000 for other enterprises, including ThiemsConstruction Company, Inc., located within the State ofIllinois, which other enterprises in turn meet other than a
solely indirect standard for the assertion of the Board™s
jurisdiction.  We find that the Respondent is an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act and that Chauffeurs, Team-sters and Helpers, Local Union No. 525, affiliated withthe International Brotherhood of Teamsters, AFLŒCIO,
is a labor organization within the meaning of Section
2(5) of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESOn about May 20, 1999, the Respondent™s presidentand owner, William K. Carman, at the Respondent™s fa-cility, interrogated an employee regarding the em-ployee™s union activities.  On about May 20, 1999, theRespondent discharged its employee Maurice Harris.The Respondent engaged in this conduct because theemployee formed, joined, and assisted the Union and
engaged in concerted activities, and to discourage em-ployees from engaging in these activities.CONCLUSION OF LAWBy the acts and conduct described above, the Respon-dent has been interfering with, restraining, and coercingemployees in the exercise of the rights guaranteed in
Section 7 of the Act, and has thereby engaged in unfair
labor practices affecting commerce within the meaning
of Section 8(a)(1) and (3) and Section 2(6) and (7) of theAct.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, we shall order it to cease anddesist and to take certain affirmative action designed to
effectuate the policies of the Act.  Specifically, havingfound that the Respondent has violated Section 8(a)(3)and (1) by discharging employee Maurice Harris, we
shall order the Respondent to offer the discriminatee fullreinstatement to his former job or, if that job no longerexists, to a substantially equivalent position, without
prejudice to his seniority or any other rights or privilegespreviously enjoyed, and to make him whole for any lossof earnings and other benefits suffered as a result of the
discrimination against him.  Backpay shall be computedin accordance with F. W. Woolworth Co., 90 NLRB 289(1950), with interest as prescribed in New Horizons forthe Retarded, 283 NLRB 1173 (1987).  The Respondentshall also be required to expunge from its files any andall references to the unlawful discharge, and to notify the
discriminatee in writing that this has been done.ORDERThe National Labor Relations Board orders that theRespondent, Carman Construction Company, Alton, Illi-nois, its officers, agents, successors, and assigns, shall1. Cease and desist from DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2(a) Interrogating any employee regarding union sup-port or union activities.(b) Discharging or otherwise discriminating againstany employee for supporting Chauffeurs, Teamsters andHelpers, Local Union No. 525, affiliated with the Inter-national Brotherhood of Teamsters, AFLŒCIO, or anyother labor organization.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Within 14 days from the date of this Order, offerMaurice Harris full reinstatement to his former job or, ifthat job no longer exists, to a substantially equivalent
position, without prejudice to his seniority or any other
rights or privileges previously enjoyed.(b) Make Maurice Harris whole for any loss of earn-ings and other benefits suffered as a result of the dis-crimination against him in the manner set forth in theremedy section of the decision.(c) Within 14 days from the date of this Order expungefrom its files any and all references to the unlawful dis-charge of Maurice Harris and, within 3 days thereafter,notify him in writing that this has been done.(d) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination andcopying, all payroll records, social security payment rec-ords, timecards, personnel records and reports, and allother records necessary to analyze the amount of back-pay due under the terms of this Order.(e) Within 14 days after service by the Region, post atits facility in Alton, Illinois, copies of the attached noticemarked ﬁAppendix.ﬂ1 Copies of the notice, on formsprovided by the Regional Director for Region 14, afterbeing signed by the Respondent™s authorized representa-tive, shall be posted by the Respondent and maintainedfor 60 consecutive days in conspicuous places including
all places where notices to employees are customarily
posted.  Reasonable steps shall be taken by the Respon-dent to ensure that the notices are not altered, defaced, orcovered by any other material.  In the event that, duringthe pendency of these proceedings, the Respondent hasgone out of business or closed the facility involved inthese proceedings, the Respondent shall duplicate and
mail, at its own expense, a copy of the notice to all cur-rent employees and former employees employed by theRespondent at any time since May 20, 1999.(f) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-                                                       1 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂtesting to the steps that the Respondent has taken tocomply.Dated, Washington, D.C.  November 16, 1999John C. Truesdale,                          ChairmanSarah M. Fox,                                 MemberWilma B. Liebman,                    Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT interrogate you about your union supportor activities.WE WILL NOT discharge or otherwise discriminateagainst you for supporting Chauffeurs, Teamsters andHelpers, Local Union No. 525, affiliated with the Inter-national Brotherhood of Teamsters, AFLŒCIO, or anyother labor organization.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, within 14 days from the date of the Board'sOrder, offer Maurice Harris full reinstatement to his for-mer job or, if that job no longer exists, to a substantiallyequivalent position, without prejudice to his seniority orany other rights or privileges previously enjoyed.WE WILL make Maurice Harris whole for any loss ofearnings and other benefits resulting from his discharge,less any net interim earnings, plus interest.WE WILL, within 14 days from the date of the Board™sOrder, expunge from our files any and all references tothe unlawful discharge of Maurice Harris, and WE WILLwithin 3 days thereafter, notify him in writing that thishas been done and that the discharge will not be used
against him in any way.CARMAN CONSTRUCTION COMPANY